         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


PAUL MILLER, JAMES CAFFEY,                       §
NATHAN FARISH, ROBERT                            §
NICHOLS, AND GEORGE ROGERS                       §          CIVIL NO. 1-19-CV-00475-ADA
             Plaintiffs,                         §
                                                 §
v.                                               §
                                                 §
BRENT STROMAN, et al.,                           §
           Defendants.                           §
                                                 §


                                             ORDER

       Before the Court are: Defendant Frost and Schwartz’s Motion to Dismiss (ECF No. 13);

the City Defendants’ Joint Motion to Dismiss (ECF No. 15); Defendant Reyna and McLennan

County’s Motion to Dismiss (ECF No. 14); and the respective responses, replies, and sur-replies

thereto. The Court, having considered the Motions and the applicable law, finds that the Motions

should be GRANTED as discussed below.

                                     I.      INTRODUCTION

       This case stems from the Twin Peaks restaurant incident on May 17, 2015. Members of

the Bandidos and Cossacks Motorcycle Clubs, along with hundreds of other motorcycling

enthusiasts, converged on the restaurant. Tensions between the Bandidos and Cossacks erupted

in a shootout that left nine dead and many injured. In the aftermath of the incident, police

arrested 177 individuals on charges of Engaging in Organized Criminal Activity. The probable

cause affidavit in support of the arrest warrants was the same for each of the 177 arrestees, and a

justice of the peace set bond for each of the arrestees at one million dollars. Only one of the

criminal cases ever went to trial (the defendant in that case is not a party to the instant action),



                                                 1
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 2 of 15




and those proceedings ended in a mistrial. The state eventually dropped all remaining charges

against the arrestees. The plaintiffs in this case, Paul Miller and others similarly situated, were

arrested pursuant to the same probable cause affidavit as the other arrestees. Significantly, these

Plaintiffs were also indicted. See Compl. ¶ 118, ECF No. 1. The indictment was later dismissed

during the pendency of this lawsuit.

       Plaintiffs bring this case pursuant to 42 U.S.C. § 1983. They allege that the defendants

violated their Fourth Amendment rights by obtaining arrest warrants based on a fill-in-the-name

affidavit that lacked probable cause. Plaintiffs also allege that the defendants violated their

Fourteenth Amendment due process right to be free from unlawful arrest. Plaintiffs allege that

the defendants conspired to commit these violations.

       There are three groups of defendants in this case. The first group consists of: the City of

Waco, Texas; Brent Stroman, Chief of Police; Robert Lanning, Assistant Chief of Police;

detective Jeffrey Rogers; and police officers Manuel Chavez, Patrick Swanton. The second group

is McLennan County, Texas and former McLennan County District Attorney Abelino “Abel”

Reyna. The third group is Steven Schwartz and Christopher Frost, both of whom are special

agents of the Texas Department of Public Safety. The plaintiffs bring suit against the City of

Waco (“the City”) and McLennan County (“the County”) as municipalities and the other

defendants in their individual capacities. The individual defendants all assert qualified immunity.

                                   II.     LEGAL STANDARD

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, under color of

law, causes another to be deprived of a federally protected constitutional right. Two allegations

are required to state a cause of action under 42 U.S.C. § 1983. “First, the plaintiff must allege

that some person has deprived him of a federal right. Second, he must allege that the person who



                                                 2
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 3 of 15




has deprived him of that right acted under color of state or territorial law.” Gomez v. Toledo, 446

U.S. 635, 640 (1980); Manax v. McNamara, 842 F.2d 808, 812 (5th Cir. 1988).

       Upon motion or sua sponte, a court may dismiss an action that fails to state a claim upon

which relief may be granted. FED. R. CIV. P. 12(b)(6); Carroll v. Fort James Corp., 470 F.3d

1171, 1177 (5th Cir. 2006). To survive Rule 8, a nonmovant must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “The court’s task is to determine whether the plaintiff has stated a legally cognizable

claim that is plausible, not to evaluate the plaintiff’s likelihood of success.” Lone Star Fund V

(U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The court begins by

identifying which allegations are well-pleaded facts and which are legal conclusions or elemental

recitations; accepting as true the former and rejecting the latter. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A court need not blindly accept every allegation of fact; properly pleaded allegations

of fact amount to more than just conclusory allegations or legal conclusions “masquerading as

factual conclusions.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002). The

court then determines whether the accepted allegations state a plausible claim to relief. Id. at 379.

       “Factual allegations must be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Twombly, 550 U.S. at 555. “The court accepts all well-pleaded facts as true, viewing them in the

light most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007) (quotation marks omitted). “A claim has facial plausibility when the

[nonmovant] pleads factual content that allows the court to draw the reasonable inference that the

[movant] is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. “The plausibility

standard . . . asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. For



                                                 3
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 4 of 15




purposes of Rule 12(b)(6), “pleadings” include the complaint, its attachments, and documents

referred to in the complaint and central to a plaintiff’s claims. Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498–499 (5th Cir. 2000).

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss an action barred by

qualified immunity. See Bustillos v. El Paso Cnty. Hosp. Dist., 226 F. Supp. 3d 778, 793

(W.D. Tex. 2016) (Martinez, J.) (dismissing a plaintiff’s claim based on qualified immunity).

Qualified immunity shields government officials from civil liability for claims under federal law

unless their conduct “violates a clearly established constitutional right.” Mace v. City of

Palestine, 333 F.3d 621, 623 (5th Cir. 2003). Qualified immunity balances “the need to hold

public officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties reasonably.”

Pearson v. Callahan, 555 U.S. 223, 231 (2009). Because qualified immunity shields “all but the

plainly incompetent or those who knowingly violate the law,” the Fifth Circuit considers

qualified immunity the norm and admonishes courts to deny a defendant immunity only in rare

circumstances. Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir. 2018) (quoting Malley

v. Briggs, 475 U.S. 335, 341 (1986)) (internal quotation marks omitted).

       Courts use a two-prong analysis to determine whether an officer is entitled to

qualified immunity. Cole v. Carson, No. 14-10228, 2019 WL 3928715, at *5 (5th Cir. Aug. 20,

2019), as revised (Aug. 21, 2019). A plaintiff must show (1) the official violated a constitutional

right; and (2) the constitutional right was “clearly established” at the time of the defendant’s

alleged misconduct. Reed v. Taylor, 923 F.3d 411, 414 (5th Cir. 2019). The Supreme Court held

in Pearson that “the judges of the district courts . . . should be permitted to exercise their sound

discretion in deciding which of the two prongs of the qualified immunity analysis should be



                                                 4
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 5 of 15




addressed first.” 555 U.S. at 236. Although qualified immunity is an affirmative defense, the

plaintiff bears the burden to rebut the defense and assert facts to satisfy both prongs of the

analysis. Brumfield, 551 F.3d at 326. If a plaintiff fails to establish either prong, the public

official is immune from suit. Zarnow v. City of Wichita Falls, 500 F.3d 401, 407 (5th Cir. 2007).

        A heightened pleading requirement is imposed on a civil rights plaintiff suing a state

actor in his individual capacity. Elliott v. Perez, 751 F.2d 1472, 1479 (5th Cir. 1985). To satisfy

the heightened pleading requirement and maintain a § 1983 action against an official who raises

a qualified immunity defense, a complaint must allege with particularity all material facts

establishing a plaintiff’s right of recovery, including “detailed facts supporting the contention

that [a] plea of immunity cannot be sustained.” Leatherman v. Tarrant Cnty. Narcotics

Intelligence and Coordination Unit, 954 F.2d 1054, 1055 (5th Cir. 1992). Mere conclusory

allegations are insufficient to meet this heightened pleading requirement. Elliott, 751 F.2d at

1479.

                                         III.    ANALYSIS

   A. Statute of Limitations

        As an initial matter, the Court must first address Defendants’ argument that the statute of

limitations bars Plaintiffs’ claims. Federal courts look to the law of the forum state to determine

the length of the statute of limitations applicable in § 1983 cases. Wallace v. Kato, 549 U.S. 384,

387 (2007). The general statute of limitations governing personal injuries in the forum state

provides the applicable limitations period. Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th

Cir. 2001). Texas has a two-year statute of limitations for personal injury claims, so Plaintiffs

had two years from the date their claims accrued to file suit. Id.; see Tex. Civ. Prac. & Rem.

Code § 16.003(a).



                                                 5
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 6 of 15




        While state law determines the length of the limitations period, federal law determines

the accrual date. Wallace, 549 U.S. at 388. Generally, a claim accrues when the plaintiff has “a

complete and present cause of action.” Id. In other words, the claim accrues “when the plaintiff

can file suit and obtain relief.” Id.

        However, the accrual date for Fourth Amendment claims depend on whether the

plaintiff’s claim more closely resembles one for false imprisonment or one for malicious

prosecution. Manuel v. City of Joliet, 137 S. Ct. 911, 921–22 (2017) (remanding the case to the

Seventh Circuit to consider whether the claim was more like false imprisonment or malicious

prosecution). A false imprisonment claim is based upon “detention without legal process.”

Wallace, 549 U.S. at 389. The claim “begins to run at the time the claimant becomes detained

pursuant to legal process.” Id. at 397. A malicious prosecution claim is based upon detention

accompanied . . . by wrongful institution of legal process.” Id. at 390. The claim “does not accrue

until the prosecution ends in the plaintiff’s favor.” Castellano v. Fragozo, 352 F.3d 939, 953 (5th

Cir. 2003).

        The distinction between false imprisonment and malicious prosecution lies with the start

of legal process. Manuel, 137 S. Ct. at 918. Legal process begins when “a judge (or grand jury)

first makes a reliable finding of probable cause.” Id. at 917. For example, a judge makes a

finding of probable cause when he issues an arrest warrant or when he determines probable cause

after an arrest. See Manuel, 137 S. Ct. at 915, 918 n.6; Winfrey v. Rogers, 901 F.3d 483, 493 (5th

Cir. 2018), Wallace, 549 U.S. at 389.

        Plaintiffs urge this Court to find that their case fits within Winfrey v. Rogers and that the

limitations period did not begin until after prosecutors dropped the charges against Plaintiffs.

ECF No. 17 at 8; see Winfrey, 901 F.3d at 493. In Winfrey, the sheriff withheld inconsistencies



                                                 6
          Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 7 of 15




from the evidence found in a murder investigation when he signed an affidavit for Winfrey’s

arrest warrant. Id. at 489. Winfrey was later arrested pursuant to a warrant through the normal

legal process. Id. Winfrey alleged in his Fourth Amendment claim against the sheriff that the

warrant contained material omissions and misstatements. Id. at 493. The Fifth Circuit held that

the plaintiff’s claim resembled a malicious prosecution claim because the arrest occurred through

the wrongful institution of legal process. Id.

       Moreover, Plaintiffs contend that Winfrey demonstrates the difference between an arrest

made with a warrant and without a warrant. ECF No. 17 at 8–9. Specifically, the limitations

period begins to accrue on the day of a warrantless arrest. Id.; see also Garcia v. San Antonio,

784 F. App’x 229, 232 (5th Cir. 2019). However, an arrest made pursuant to a warrant does not

accrue the limitations period until the criminal proceedings have ended in the plaintiff’s favor.

ECF No. 17 at 8–9. Plaintiffs point to Garcia v. San Antonio, where the plaintiff’s claims

included both false arrest and unlawful detention pursuant to a wrongful legal process claim. Id.

at 9; see Garcia, 784 F. App’x 232–33 (5th Cir. 2019). The court held that the claim on the

warrantless arrest was time-barred. However, the court held that the claim on the subsequent

detention after the magistrate judge made a probable cause finding was timely because the claim

did not accrue until the criminal proceedings ended in Garcia’s favor. Garcia, 784 F. App’x at

232–33.

       On the other hand, Defendants argue that this case resembles a false imprisonment claim

because the Plaintiffs only complain that they were falsely arrested and incarcerated for a

significant time. ECF No. 22 at 10. Additionally, Defendants argue that their injuries did not

depend on the outcome of any subsequent criminal proceedings. Id. at 9. As an example, at least

one hundred of the bikers arrested filed suit while still under indictment. Id. Lastly, Defendants



                                                 7
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 8 of 15




contend that the Court should determine when accrual occurred based upon the facts of the case

rather than follow the bright-line rule (warrant versus warrantless arrest) argued by the Plaintiff.

       The Court finds that Plaintiffs’ claim is more like the tort of malicious prosecution

because the Plaintiffs were arrested pursuant to legal process through the arrest warrant. While

Defendants do make compelling arguments, they are unable to overcome the available precedent

from both the Supreme Court and the Fifth Circuit. For example, while Defendants argue that the

limitations period should begin to accrue when the wrongful acts result in damages, the case law

in Wallace, Manuel, Winfrey, and Garcia demonstrate that the determining factor between false

imprisonment and malicious prosecution is when the legal process began. See Wallace, 549 U.S.

at 389; Manuel, 137 S. Ct. at 921–22; Winfrey, 901 F.3d at 493; Garcia v. San Antonio, 784 F.

App’x 229, 232–233 (5th Cir. 2019). Thus, Defendants’ argument is incorrect.

       In sum, Plaintiffs were arrested pursuant to a warrant issued through the normal legal

process. Because the arrest was made through the normal legal process, any damages are based

on the wrongful use of the judicial process rather than the detention itself. See Wallace, 549 U.S.

at 390. Thus, the claim accrued when Plaintiffs’ criminal proceedings ended in their favor, which

occurred between May 3 and May 15, 2019. Accordingly, Plaintiffs filed their suit within the

two-year limitations period on May 2, 2019. Thus, the statute of limitations applicable to this

case does not bar Plaintiffs’ claims.

   B. Fourth and Fourteenth Amendments

       Plaintiffs bring their claims against the defendants under both the Fourth and Fourteenth

Amendments. But “[w]here a particular Amendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, that Amendment, not

the more generalized notion of substantive due process, must be the guide for analyzing these



                                                  8
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 9 of 15




claims.” Albright v. Oliver, 510 U.S. 266, 273 (1994) (internal punctuation omitted). A citizen

has a right under the Fourth Amendment to be free from arrest unless the arrest is supported by

either a properly issued arrest warrant or probable cause. Flores v. City of Palacios, 381 F.3d

391, 402 (5th Cir. 2004). “The Framers considered the matter of pretrial deprivations of liberty

and drafted the Fourth Amendment to address it.” Albright, 510 U.S. at 274. Because the Fourth

Amendment covers unlawful arrest, Plaintiffs cannot also seek relief under the Fourteenth

Amendment. Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 814 (5th Cir. 2010).

Accordingly, Plaintiffs’ Fourteenth Amendment claims are DISMISSED, and the Court will

address their claims in the context of the Fourth Amendment.

       The Court also notes that Plaintiffs attempt to invoke an exception to the general rule

described above, citing Cole v. Carson, 802 F.3d 752 (5th Cir. 2015), vacated sub nom. Hunter

v. Cole, 137 S. Ct. 497 (2016). In Cole, the Fifth Circuit recognized deliberate fabrication of

evidence by police may create a Fourteenth Amendment claim if such a claim may not be

pursued under the Fourth Amendment. Id. First, Plaintiffs have a Fourth Amendment claim in

this case. Second, the Fifth Circuit issued this decision on September 25, 2015, over four months

after the shootout at Twin Peaks. Again, to overcome a defendant’s qualified immunity, a

plaintiff must show that the constitutional right was “clearly established” at the time of the

defendant’s alleged misconduct. Reed, 923 F.3d at 414. The exception that Plaintiffs seek to

invoke had not yet been recognized in this Circuit at the time their cause of action arose, and as

such, any right recognized in Cole was not clearly established.

       There are two claims against government agents for alleged Fourth Amendment

violations in connection with a search or arrest warrant: (1) claims under Malley, 475 U.S. at

335, for which the agent may be liable if he “fil[es] an application for an arrest warrant without



                                                9
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 10 of 15




probable cause” and “a reasonable well-trained officer . . . would have known that [the] affidavit

failed to establish probable cause,” Michalik v. Hermann, 422 F.3d 252, 259–60 (5th Cir. 2005)

(citations and internal quotation marks omitted); and (2) claims under Franks v. Delaware, 438

U.S. 154 (1978), for which the agent may be liable if he “makes a false statement knowingly and

intentionally, or with reckless disregard for the truth that results in a warrant being issued

without probable cause,” Michalik, 422 F.3d at 258 n.5. In the instant case, Plaintiffs bring

claims under both theories.

        However, because Plaintiffs in these cases were indicted by a McLennan County grand

jury, Defendants argue Plaintiffs’ Fourth Amendment claims should be dismissed. Thus, before

the Court can address the substance of the alleged violations, the Court must first address

whether the independent intermediary doctrine applies in this case.

    C. Independent Intermediary Doctrine

        The City and County Defendants argue Plaintiff’s Fourth Amendment claims should be

dismissed under the independent intermediary doctrine, which insulates from a false arrest claim

the initiating party if an intermediary presented with the facts finds that probable cause for the

arrest exists.1 Each plaintiff in this case was indicted by a grand jury. Defendants argue,

correctly, that those indictments break the chain of causation between the defendants and the

alleged constitutional harms unless an exception applies. Plaintiffs contend the exception does

apply such that plaintiffs have stated a plausible claim for relief. The Court finds the doctrine

applies, but the exception does not.

        “It is well settled that if facts supporting an arrest are placed before any independent

intermediary such as a magistrate or grand jury, the intermediary’s decision breaks the chain of

1
  Defendant Schwartz argues he is entitled to absolute immunity from any claim based upon his purported testimony
to the grand jury. ECF No. 26 at 25.


                                                       10
        Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 11 of 15




causation for false arrest, insulating the initiating party.” Taylor v. Gregg, 36 F.3d 453, 456 (5th

Cir. 1994), overruled on other grounds by Castellano v. Fragozo, 352 F.3d 939 (5th Cir. 2003)

(en banc). The Fifth Circuit has repeatedly “applied this rule even if the independent

intermediary’s action occurred after the arrest, and even if the arrestee was never convicted of

any crime.” Buehler v. City of Austin/Austin Police Dep’t, 824 F.3d 548, 554 (5th Cir. 2016).

Thus, unless an exception to the independent intermediary rule applies, Plaintiffs’ grand jury

indictments dooms their Fourth Amendment claims.

       Under the taint exception to the independent intermediary rule, a plaintiff may plead a

plausible false arrest claim despite the findings of an intermediary “if the plaintiff shows that ‘the

deliberations of that intermediary were in some way tainted by the actions of the defendant.’”

Curtis v. Sowell, 761 Fed. App’x 302, 304 (5th Cir. 2019) (quoting Hand v. Gary, 838 F.2d

1420, 1428 (5th Cir. 1988)). Because the intermediary’s discussions protect even individuals

with malicious intent, a plaintiff must show that the state actor’s malicious motive led the actor

to withhold relevant information or otherwise misdirect the independent intermediary by

omission or commission. McLin v. Ard, 866 F.3d 682, 689 (5th Cir. 2019). The Fifth Circuit

recently held that when analyzing allegations of taint at the motion to dismiss stage, mere

allegations of taint “may be adequate to survive a motion to dismiss where the complaint alleges

other facts supporting the inference.” Id. at 690. Thus, to survive Defendants’ Motions to

Dismiss, Plaintiffs must provide sufficient facts supporting the inference that each Defendant

maliciously tainted the grand jury proceedings. See Shaw v. Villanueva, 918 F.3d 414, 417

(holding a plaintiff must show that the defendant maliciously withheld relevant information or

otherwise misdirected the intermediary). Plaintiffs have failed to do so in this case.




                                                 11
        Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 12 of 15




        “The Supreme Court is no-nonsense about pleading specificity requirements.” Shaw, 918

F.3d at 415. Here, Plaintiffs cannot satisfy the requirement in Iqbal to plead facts rising above

the speculative level demonstrating how each Defendant tainted the grand jury proceedings by

either omitting evidence or misleading the jury. See Iqbal, 556 U.S. at 679; Shaw, 918 F.3d at

415. A majority of Plaintiff’s allegations are that a defendant, grouping of defendants, or

sometimes simply, “Defendants,” knew that [a particular fact] did not [e.g., establish probable

cause as to them or support the charge]; or that the defendants knew that the plaintiffs were not

involved in gang violence. However, such threadbare allegations are not sufficient to meet the

taint exception. See Glaster v. City of Mansfield, 2015 WL 8512, *7 (W.D. La. 2015) (plaintiff

did not plead involvement of defendant officer in the grand jury proceedings or factually how he

tainted the grand jury’s deliberations; officer dismissed on qualified immunity grounds).

Plaintiffs’ inability to provide articulate allegations against specific individual defendants is fatal.

        In Curtis v. Sowell, the Fifth Circuit recognized that during the motion to dismiss stage,

mere allegations of taint may be adequate to survive a motion to dismiss where the complaint

alleges other facts supporting the inference. See 761 Fed. App’x at 304–05. However, the Fifth

Circuit affirmed the district court’s decision to dismiss the plaintiff’s complaint because the

plaintiff did not adequately allege how the defendants, or anyone else, deceived or withheld

material information from the grand jury. Id. at 305. The plaintiff’s allegation that the district

attorney “persuaded the grand jury to indict [the plaintiff] even though the district attorney knew

that there was no factual or legal basis for the charge” was insufficient to invoke the exception to

the independent intermediary doctrine. Id.

        Similarly, Plaintiffs argue Defendants knew they were not in a criminal gang and knew

that they did not participate in the criminal conduct at the Twin Peaks restaurant. Despite this



                                                  12
          Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 13 of 15




knowledge, Defendants still pursued an indictment. However, these conclusory allegations, as

they were in Curtis, are not sufficient to survive a motion to dismiss. Plaintiffs admit that they do

not know what testimony was given before the grand jury; they don’t know who testified before

the grand jury; and there is no transcript of the grand jury proceedings. In other words, Plaintiffs

are simply guessing at what took place before the grand jury and who testified before the grand

jury.2 Such allegations are no more than rank speculation. See Rothstein v. Carriere 373 F.3d

275, 284 (2nd Cir. 2004) (holding where a person’s alleged grand jury testimony is unknown, an

“argument that [defendant] must have testified falsely to the grand jury amounts to rank

speculation.”). Because Plaintiffs’ conclusions and guesses as to who possibly testified before

the grand jury, and what their testimony could have possibly been are the type of formulaic,

threadbare allegations that are insufficient under the Supreme Court’s Twombly/Iqbal standard,

the Court must dismiss Plaintiffs’ complaint.

         As previously mentioned, grand jury proceedings are not generally discoverable. See

Shields v. Twiss, 389 F.3d 142, 147 (5th Cir. 2004) (“[t]he court notes that under both federal and

state law, a general rule of secrecy shrouds the proceedings of grand juries.”). However, both

federal and Texas law permit discovery of grand jury material when the party seeking discovery

demonstrates a “particularized need” for the material. Id. at 147–48 (citing United States v.

Procter & Gamble Co., 356 U.S. 677, 682–83 (1958); In re Byrd Enters., 980 S.W.2d 542, 543

(Tex. App.–Beaumont 1998, no pet.)). “A party claiming a particularized need for grand jury

material under Rule 6(e) has the burden of showing “that the material [it] seek[s] is needed to

avoid a possible injustice in another judicial proceeding, that the need for disclosure is greater

2
  The Court is not requiring Plaintiffs to prove the impossible—what occurred inside the secret proceedings of a
grand jury. See McLin v. Ard, F.3d at 690. However, Plaintiffs’ allegations amount to no more than “defendants
‘knew of’ or ‘condoned’ the alleged violations of the plaintiffs’ constitutional rights. Thus, Plaintiffs have failed to
plead adequate factual allegations to support the taint exception. See Shaw, 918 F.3d at 418 (noting that a plaintiff’s
allegation that the defendant knew of or condoned some falsity or omission was insufficient to state a claim).

                                                          13
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 14 of 15




than the need for continued secrecy, and that [its] request is structured to cover only material so

needed.” Id. at 147. In the present case, Plaintiffs have failed to even mention, let alone attempt

to articulate reasons why they might meet the standard for such discovery. Even if Plaintiffs did

so, the Court believes, under the facts alleged by Plaintiffs, Plaintiffs could not identify a

“particularized need” for grand jury material.

        Additionally, Plaintiffs have failed to allege that each Defendant (or Defendants

generally) maliciously omitted evidence or mislead the grand jury. See Hand v. Gary, 838 F.2d

1420, 1427 (5th Cir. 1988); see also Scott v. White, 2018 WL 2014093, *4 (W.D. Tex. 2018). To

invoke the exception to the independent intermediary doctrine, it is not enough that the plaintiff

plead that misrepresentations were made to the intermediary or that the defendant omitted to

provide material information to the intermediary. The plaintiff must also plead that such conduct

was done maliciously. McLin, 866 F.3d at 689; Shaw, 918 F.3d at 417; Curtis, 761 Fed. App’x at

304. Moreover, a plaintiff must plead sufficient factual allegations that each defendant

maliciously withheld or mislead the grand jury. Id. In this case, Plaintiff provides no such factual

allegations, let alone allegations concerning each defendant.3 See generally Pls.’ Compl.

        Because the Court finds the independent intermediary doctrine applies in this case,

Plaintiffs’ Fourth Amendment claims against the City and County Defendants must fail.

Therefore, the Court GRANTS the City and County Defendants’ motions to dismiss.




3
 Moreover, as Defendants correctly point out, grand jury witnesses have absolute immunity from any § 1983 claim
based on the witness’ testimony, as well as related investigation or preparation for such testimony. See Rehberg v.
Paulk, 566 U.S. 356, 369–70 (2012). The Supreme Court in Rehberg further stated that such testimony before the
grand jury cannot be used to support a § 1983 action. Rehberg, 566 U.S. at 369. Therefore, Plaintiffs cannot use any
Defendants’ alleged grand jury testimony to rebut the presumption of probable cause arising from the indictment.

                                                        14
         Case 1:19-cv-00475-ADA Document 27 Filed 05/14/20 Page 15 of 15




    D. Defendants Schwartz and Frost are Entitled to Qualified Immunity from any Claim
       Based Upon His Purported Testimony to the Grand Jury

        Although the DPS Defendants did not address the independent intermediary doctrine

directly, the Court finds the doctrine nonetheless applies to bar Plaintiffs’ claims against them.4

First, whatever conduct the DPS Defendants engaged in prior to the grand jury indicting

plaintiffs is inconsequential and is simply not relevant in this case. Previously, the Court ruled in

several related cases that Plaintiffs’ alleged enough to survive a motion to dismiss. However, the

present case is markedly different—Plaintiffs in this case were, in fact, indicted by an

independent intermediary, a McLennan County grand jury. Thus, regardless of the DPS

Defendants’ prior conduct leading up to the indictment, even if their conduct was malicious, the

independent intermediary destroys any casual connection between the alleged harm and any

constitutional violation by Defendants. Accordingly, for the same reasons discussed above,

supra section C, Plaintiffs fail to overcome Defendants’ qualified immunity and dismissal is

appropriate. Buehler, 824 F.3d at 555 (“[T]he plaintiff must affirmatively show that the

defendants tainted the intermediary’s decision.”).

                                           IV.      CONCLUSION

        Based on the foregoing, the Court GRANTS Defendants’ Motions to Dismiss.

Accordingly, Defendant Frost and Schwartz’s Motions to Dismiss (ECF No. 13); the City

Defendants’ Joint Motion to Dismiss (ECF No. 15); Defendant Reyna and McLennan County’s

Motions to Dismiss (ECF No. 14) are GRANTED.

SIGNED this 14th day of May 2020.

                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE


4
 The independent intermediary doctrine does not need to be raised as an affirmative defense. Holcomb v. McCraw,
262 F.Supp.3d 437, 452 (W.D. Texas June 27, 2017).

                                                      15
